DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 08/29/2021.

	Claims 1, 3, 4, 6-9, 11, 12, 14-17, 19, and 20 are amended; and claims 2, 5, 10, 13, and 18 are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 9, and 17 are presented in independent form.

	In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8-12, 14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 9 recites “generating a sequence of hashes of a sequence of values stored within a first file of the set of files within the log-structured merge tree, where the 
The limitations of “generating a sequence of hashes of a sequence of values stored within a first file of the set of files within the log-structured merge tree, where the sequence of hashes provides proof of a sequential order in which the sequence of values are stored within the respective first file”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of mathematical calculations. For example, “generating a sequence of hashes of a sequence of values stored within a first file of the set of files within the log-structured merge tree” in the context of this claim encompasses the mathematically calculating a sequence of hashes for a sequence of values. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “storing data within a temporary memory structure; transferring the stored data from the temporary memory structure into a set of files of a log-structured merge-tree;” and “storing the sequences of hashes of the sequence of values of the first file in a second file of the set of files within the log-structured merge tree.”. The limitations “storing data within a temporary memory structure”, “transferring the stored data from the temporary memory structure into a set of files of a log-structured merge-tree”, and “storing the sequences of hashes of the sequence of values of the first file in a second file of the set of files within the log-See MPEP 2106.05(g) “data gathering and outputting”). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “transfer the stored data from the temporary memory structure into a set of files of a log-structured merge-tree” and “store the sequences of hashes of the sequence of values of the first file in a second file of the set of files within the log-structured merge tree” amounts to no more than insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Storing and retrieving information in memory”). Insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claims is not patent eligible.
Claims 1 and 17 recite substantially the same limitations as claim 9, and follows substantially the same analysis. In addition, these claims recite the additional elements relating to an apparatus that includes a processor, storage, storage medium, and instructions stored in the storage medium for execution by the processor. The 
In step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an apparatus that includes a processor, storage, storage medium, and instructions stored in the storage medium for execution by the processor amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

With regard to dependent claims 2, 3, 10, 11, 18, and 19, these claims merely elaborate on the types of data being received and stored. The examiner has discussed above that merely storing and retrieving data does not amount to a practical application or significantly more. Therefore, these claims are likewise rejected under 35 U.S.C. 101.



With regard to dependent claims 8 and 16, these claims recite additional elements that relate to receiving a data proof request for the merged file and transmit a hash value. These additional elements amount to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “data gathering and outputting”) that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Storing and retrieving information in memory”). As discussed above in respect to insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept, therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Allowable Subject Matter
Claims 5, 7, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
The prior arts teach blockchain content being backed up and stored within log- structured storage, as taught by Tian, and storing sequences of hashes, as taught by Lee, but the prior arts do not teach generate a sequence of hashes of a sequence of values stored within a first file of the set of files within the log-structured merge tree, where the sequence of hashes provides proof of a sequential order in which the sequence of values are stored within the respective first file.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165